I must disagree with the majority herein in its interpretation of Civ. R. 19.1 and Civ. R. 12(H). It is my view that, with the creation of the right of action by a wife for loss of services of her husband as set forth in Clouston v. Remlinger, Inc.,
(1970), 22 Ohio St.2d 65, the framers of the rules were providing, by the promulgation of Civ. R. 19.1, a specific manner in which such claims must be joined with any other legal action emanating from the same incident.
I feel that the basic philosophical premise of this particular rule is the same as that which underlies all civil rules of practice, and that is that such an approach provides a more reasonable and simplistic method of litigating legal rights and causes of action. The reason for the rule here under consideration is obviously to avoid the duplicity of defenses to two separate actions, when such claims against *Page 62 
an individual may be properly considered in a single action by the simple process of joining the other indispensable party or parties.
It is my view that joinder is necessary on the part of the ones seeking a forum for the presentation of their legal claims. If such joinder has not been properly inclusive of all indispensable parties, the future right to bring a further cause of action is extinguished. Conversely, the failure of the defendant in such case to defend, or object, to the failure of the plaintiff to join a party, is not a waiver of such defense in any future action, arising out of the same wrongful act.
I feel that Civ. R. 12(H) is quite clear in its language negating waiver. Specifically, such rule states: "A party waives all defenses and objections * * * except (1) * * * the defense of failure to join an indispensable party * * *."
It is my view that the interpretation of the civil rules as applied by the majority would, in effect, require the defendant to encourage the bringing of an additional action against him. This I cannot conceive as being the reasonable meaning and intent of this rule. Civ. R. 1(B) states: "These rules shall be construed and applied to effect just results by eliminating delay, unnecessary expense and all other impediments to the expeditious administration of justice."
It is my view that the trial court, in granting the defendant's motion for a summary judgment, was correctly applying the rules relating to compulsory joinder of parties and, in so doing, was effecting the purposes of the civil rules as enunciated by Civ. R. 1(B). *Page 63